Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. The undersigned, being the Chief Executive and Financial Officer of LocatePLUS Holdings Corporation (the "Issuer"), hereby certifies, that the Annual Report on Form 10-K (the "Annual Report") of the Issuer for the year ended December 31, 2008, which accompanies this certification, fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a)) and that the information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Issuer /s/Geoffrey Lee Geoffrey Lee Interim President, Chief ExecutiveOfficer, and Treasurer
